Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the “Response After Final Action”, filed 04/08/2021. Claims 1-6, 8, 10-16, 18 and 20-26 are currently pending. Claims 7, 9, 17 and 19 are canceled per applicant’s request. Claims 25 and 26 are added per applicant’s request.

Response to Amendment/Arguments
The amendment to the specification is sufficient to overcome previous objections.
The amendment to the claims is sufficient to overcome previous rejections under 35 USC 103.

Allowable Subject Matter
	Claim 1-6, 8, 10-16, 18 and 20-26 are allowed.
	The following is an examiner’s statement of reasons for allowance: As per claim 1, the closest prior art of record, Sung (US 20160231386 A1), hereinafter ‘Sung’, Honkura (US 20180219263 A1), hereinafter ‘Honkura’, Chacko (S. Chacko and et al, "Thermal modelling of Li-ion polymer battery for electric vehicle drive cycles", Journal of Power Sources 213 (2012) 296-303), hereinafter 'Chacko', Choe (US 20130119921 
	“individually estimating current densities of the negative electrode and of the positive electrode of the battery, potentials of the negative electrode and the positive electrode, and ion densities of the negative electrode and the positive electrode, using the at least one processor-implemented estimators based on the extracted sensing data during the charging of the battery; and
	integrating the estimated current densities of the negative electrode and of the positive electrode, integrating the estimated potentials of the negative electrode and the positive electrode, and integrating the estimated ion densities of the negative electrode and the positive electrode” in combination of other limitations.

Sung discloses the claim as follows.
	A method of estimating a state of a battery, the method comprising: (a method … for estimating a state of battery [0003])
	setting a section in a sensing data sequence of a battery; (segmenting the battery sensor signal, based on a predetermined time interval, i.e. equivalent to a section [0011, 0088, Fig. 4])
	extracting sensing data from the set section; (generate segment data by segmenting a battery sensor signal, a pattern extractor … to extract a feature pattern of each label from the labeled segment data  [0011], battery sensor signal … include any one or any combination of any two or more of voltage data, current data, temperature data, and pressure [0013])
showing a voltage pattern for instance, battery sensor signal … include any one or any combination of any two or more of voltage data, current data, temperature data, and pressure [ 0013], perform the pattern matching between a feature pattern … and a data pattern of the segment data [0016], equivalent to determining items of internal state information of the battery;; state estimator, computing hardware, processors [0164], equivalent to using at least one processor-implemented estimator) and
	determining at least one of state of charging (SoC) information or state of health (SoH) information of the battery based on any one or any combination of the items of internal state information, (a state estimator configured to estimate a battery state [0010], The battery state may include a state of charge ‘SoC’, learn an SoC estimation model including SoC labels, estimate an SoC of the target battery by comparing the SoC estimation model to segment data  [0017]; a feature pattern of each label from the labeled segment data  [0011], an example of labeled segment data [0034, Fig. 4], showing a voltage pattern for instance, battery sensor signal … include any one or any combination of any two or more of voltage data, current data, temperature data, and pressure [0013], implying feature pattern of these sensor signals being equivalent to the items of internal state information)


Honkura discloses “wherein the determining of the items of internal state information further comprises:” (correlation calculation, representing the correlation among current, a battery state-of-charge, temperature [0008], using a resistance increase rate, implying pattern of current, temperature and a resistance increase rate being equivalent to the items of internal state information)
	“individually estimating internal state information of a negative electrode of the battery and internal state information of a positive electrode of the battery using the at least one processor-implemented estimator based on the extracted sensing data;” (correctly detecting the positive electrode potential and the negative electrode potential of the secondary battery, and then selecting the optimum battery operation according to the detected electric potentials [0004], implying separate estimation of internal state information between positive and negative electrodes are necessary for the reliability of the battery charging state; separate charging/discharging curves of a positive electrode and a negative electrode, an effective weight of a positive electrode active material, an effective weight of a negative electrode active material, a deviation in capacitance between the positive electrode and the negative electrode, and a positive electrode potential and a negative electrode potential, first data indicating a resistance increase rate of a positive electrode, second data indicating a resistance increase rate of a negative electrode [0008]) and


Chacko discloses the calculation of potential and current density data (Chacko – The potential and current density distribution on the positive and negative electrodes are calculated [pg. 298 left col line 3 -1 from the bottom]), but fails to disclose the allowed limitation, failing to disclose integrating all recited limitations/elements such as “current densities”, “potentials” and “ion densities” of both positive and negative electrodes.

Choe discloses “estimate an ion density of the battery based on the extracted sensing data” (estimate a lithium ion concentration [0011]; The lithium ion concentration can be estimated as a function of measured current, measured terminal voltage, and/or temperature [0027]), but is silent regarding the allowed limitations, failing to recite 


Raghavan (US 20140092375 A1) discloses “individually estimate internal states of the battery using capacity estimation and capacity loss estimation, and integrating them” (battery capacity estimation model, battery capacity loss model, each model individually can be used [0066], combined, i.e. implying integrating, estimate [0065-0066]), but is silent regarding the above allowed limitations and fails to disclose integrating all recited limitations/elements.

As per claims 8, 11 and 18, the closest prior art of record, Sung, Honkura, Chacko, Choe and Raghavan, either singularly or in combination, fails to anticipate or render obvious the limitations
	“individually estimating (or estimate) current densities of the negative electrode and the positive electrode of the battery, potentials of the negative electrode and the positive electrode, and ion densities of the negative electrode and the positive electrode using the at least one processor- implemented estimator based on sensing data extracted from a sensing data sequence during the discharging of the battery;
	and integrating (or integrate) the estimated current densities of the negative electrode and the positive electrode, integrating the estimated potentials of the negative electrode and the positive electrode, and integrating the estimated ion densities of the 

As per claims 2-6, 10-16 and 20-26, claims are also allowed because base claims 1 and 11 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DOUGLAS KAY/
Examiner, Art Unit 2865